Case 2:19-cr-00083-TJH Document 74 Filed 05/21/20 Page 1 of 7 Page ID #:806
                Case 2:19-cr-00083-TJH Document 74 Filed 05/21/20 Page 2 of 7 Page ID #:807

 USA vs.      TRAVIS ELCONIN                                  Docket No.:   CR 19-0083-TJH



Computer Restrictions and Conditions
4. The defendant shall possess and use only those computers and computer-related devices, screen user names,
passwords, email accounts, and internet service providers (ISPs) that have been disclosed to the Probation
Officer upon commencement of supervision. Any changes or additions are to be disclosed to the Probation
Officer prior to the first use. Computers and computer-related devices include personal computers, personal
data assistants (PDAs), internet appliances, electronic games, cellular telephones, and digital storage media, as
well as their peripheral equipment, that can access, or can be modified to access, the internet, electronic
bulletin boards, and other computers.

5. All computers, computer-related devices, and their peripheral equipment, used by the defendant shall be
subject to search and seizure. This shall not apply to items used at the employment's site, which are
maintained and monitored by the employer.

6. The defendant shall comply with the rules and regulations of the Computer Monitoring Program. The
defendant shall pay the cost of the Computer Monitoring Program, in an amount not to exceed $32 per month
per device connected to the internet.

Sex Offender Conditions
7. Within three (3) days of release from prison, the defendant shall register as a sex offender, and keep the
registration current, in each jurisdiction where he resides, where he is an employee, and where he is a student,
to the extent the registration procedures have been established in each jurisdiction. When registering for the
first time, the defendant shall also register in the jurisdiction in which the conviction occurred if different from
the jurisdiction of residence. The defendant shall provide proof of registration to the Probation Officer within
48 hours of registration.

8. The defendant shall participate in a psychological counseling or psychiatric treatment or a sex offender
treatment program, or any combination thereof as approved and directed by the Probation Officer. The
defendant shall abide by all rules, requirements, and conditions of such program, including submission to risk
assessment evaluations and physiological testing, such as polygraph and Abel testing. The Court authorizes
the Probation Officer to disclose the Presentence Report, and any previous mental health evaluations or
reports, to the treatment provider. The treatment provider may provide information (excluding the Presentence
report), to State or local social service agencies (such as the State of California, Department of Social
Service), for the purpose of the client's rehabilitation.

9. As directed by the Probation Officer, the defendant shall pay all or part of the costs of psychological
counseling or psychiatric treatment, or a sex offender treatment program, or any combination thereof to the
aftercare contractor during the period of community supervision. The defendant shall provide payment and
proof of payment as directed by the Probation Officer. If the defendant has no ability to pay, no payment shall
be required.

10. The defendant shall not view or possess any materials, including pictures, photographs, books, writings,
drawings, videos, or video games, depicting and/or describing child pornography, as defined in 18 U.S.C.
§2256(8), or sexually explicit conduct depicting minors, as defined at 18 U.S.C. §2256(2). This condition does
not prohibit the defendant from possessing materials solely because they are necessary to, and used for, a

CR-104 (docx 10/18)                   JUDGMENT & PROBATION/COMMITMENT ORDER                                 Page 2 of 7
                Case 2:19-cr-00083-TJH Document 74 Filed 05/21/20 Page 3 of 7 Page ID #:808

 USA vs.      TRAVIS ELCONIN                                  Docket No.:   CR 19-0083-TJH

collateral attack, nor does it prohibit him from possessing materials prepared and used for the purposes of his
Court-mandated sex offender treatment, when the defendant's treatment provider or the probation officer has
approved of his possession of the material in advance.

11. The defendant shall not own, use or have access to the services of any commercial mail-receiving agency,
nor shall open or maintain a post office box, without the prior written approval of the Probation Officer.

12. The defendant shall not contact the victim, by any means, including in person, by mail or electronic
means, or via third parties. Further, the defendant shall remain at least 100 yards from the victim at all times.
If any contact occurs, the defendant shall immediately leave the area of contact and report the contact to the
Probation Officer.

13. The defendant shall not frequent, or loiter, within 100 feet of school yards, parks, public swimming pools,
playgrounds, youth centers, video arcade facilities, amusement parks or other places primarily used by persons
under the age of 18.

14. The defendant shall not associate or have verbal, written, telephonic, or electronic communication with
any person under the age of 18, except: (a) in the presence of the parent or legal guardian of said minor; and
(b) on the condition that the defendant notify said parent or legal guardian of his conviction in the instant
offense/prior offense. This provision does not encompass persons under the age of 18, such as waiters,
cashiers, ticket vendors, etc., whom the defendant must interact with in order to obtain ordinary and usual
commercial services.

15. The defendant shall not affiliate with, own, control, volunteer or be employed in any capacity by a
business or organization that causes him to regularly contact persons under the age of 18.

16.The defendant's employment shall be approved by the Probation Officer, and any change in employment
must be pre-approved by the Probation Officer. The defendant shall submit the name and address of the
proposed employer to the Probation Officer at least ten (10) days prior to any scheduled change.

17. The defendant shall submit to a search, at any time, with or without warrant, and by any law enforcement
or probation officer, of the defendant's person and any property, house, residence, vehicle, papers, computers
[as defined in 18 U.S.C. § 1030(e)(1)], cell phones, other electronic communication or data storage devices or
media, effects and other areas under the offender’s control, upon reasonable suspicion concerning a violation
of a condition of supervision or unlawful conduct by the defendant, or by any probation officer in the lawful
discharge of the officer's supervision functions.

18. The defendant shall not view or possess any materials, including pictures, photographs, books, writings,
drawings, videos, or video games, depicting or describing child erotica, defined as a person under the age of
18 years, in partial or complete state of nudity, in exotic or sexually provocative poses, viewed for the purpose
of sexual arousal.

19. The defendant shall not possess or view any materials such as videos, magazines, photographs, computer
images or other matter that depict "actual sexually explicit conduct" involving adults as defined by 18 USC
2257(h)(1).

CR-104 (docx 10/18)                  JUDGMENT & PROBATION/COMMITMENT ORDER                                 Page 3 of 7
                Case 2:19-cr-00083-TJH Document 74 Filed 05/21/20 Page 4 of 7 Page ID #:809

 USA vs.      TRAVIS ELCONIN                                               Docket No.:    CR 19-0083-TJH

The Court finds from a consideration of the record that the defendant’s economic circumstances allow for
restitution payments. It is ordered that the defendant shall pay restitution, pursuant to 18 U.S.C. § 2259, in the
total amount of $ 62,704.01to the following victims in the following amounts:

Victim 1                    $28,369.25

Victims 2 & 3              $5,815.02

Victim 4                    $22,341.30

Victim 5                    $4,500.00

Victim 8                    $1,677.44

If the defendant makes a partial payment, Victims 1, 2, 3, 5, and 8 shall receive a pro rata share of 50% of the
partial payment, and Victim 4 shall receive the other 50% partial payment.

The Court finds from a consideration of the record that the defendant’s economic circumstances allow for the
above restitution payments to be made according to the following payment schedule:

1.        A partial payment of $500.00 shall be paid immediately.

2.       The balance shall be paid during the defendant’s imprisonment at the rate of not less than $25.00 per
         quarter, and pursuant to the Bureau of Prisons’ Inmate Financial Responsibility Program.

3.      If any amount of the above restitution remains unpaid after the defendant’s release from custody, he
shall make monthly payments of at least $100.00 during his period of supervised release. These payments
shall begin 30 days after the commencement of supervision.

The Court strikes the drug testing condition. Justification is as stated on the record.

It is recommended to the Bureau of Prison that the defendant be designated to a facility that provides a Sex
Offender Treatment Program and provide the defendant with a mental health examination/evaluation.
The Court informs the Defendant of his right to appeal.


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            MAY 21, 2020
            Date                                                U. S. District Judge/Magistrate Judge


CR-104 (docx 10/18)                          JUDGMENT & PROBATION/COMMITMENT ORDER                                                Page 4 of 7
                Case 2:19-cr-00083-TJH Document 74 Filed 05/21/20 Page 5 of 7 Page ID #:810

 USA vs.      TRAVIS ELCONIN                                                             Docket No.:     CR 19-0083-TJH


 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                           Clerk, U.S. District Court




            MAY 21, 2020                                            By     /s/ Y. SKIPPER
            Filed Date                                                     Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local crime;        9.     The defendant must not knowingly associate with any persons
 2.    The defendant must report to the probation office in the federal                    engaged in criminal activity and must not knowingly associate with
       judicial district of residence within 72 hours of imposition of a                   any person convicted of a felony unless granted permission to do so
       sentence of probation or release from imprisonment, unless                          by the probation officer. This condition will not apply to intimate
       otherwise directed by the probation officer;                                        family members, unless the court has completed an individualized
 3.    The defendant must report to the probation office as instructed by the              review and has determined that the restriction is necessary for
       court or probation officer;                                                         protection of the community or rehabilitation;
 4.    The defendant must not knowingly leave the judicial district without         10.    The defendant must refrain from excessive use of alcohol and must
       first receiving the permission of the court or probation officer;                   not purchase, possess, use, distribute, or administer any narcotic or
 5.    The defendant must answer truthfully the inquiries of the probation                 other controlled substance, or any paraphernalia related to such
       officer, unless legitimately asserting his or her Fifth Amendment                   substances, except as prescribed by a physician;
       right against self-incrimination as to new criminal conduct;                 11.    The defendant must notify the probation officer within 72 hours of
 6.    The defendant must reside at a location approved by the probation                   being arrested or questioned by a law enforcement officer;
       officer and must notify the probation officer at least 10 days before        12.    For felony cases, the defendant must not possess a firearm,
       any anticipated change or within 72 hours of an unanticipated change                ammunition, destructive device, or any other dangerous weapon;
       in residence or persons living in defendant’s residence;                     13.    The defendant must not act or enter into any agreement with a law
 7.    The defendant must permit the probation officer to contact him or her               enforcement agency to act as an informant or source without the
       at any time at home or elsewhere and must permit confiscation of                    permission of the court;
       any contraband prohibited by law or the terms of supervision and             14.    As directed by the probation officer, the defendant must notify
       observed in plain view by the probation officer;                                    specific persons and organizations of specific risks posed by the
 8.    The defendant must work at a lawful occupation unless excused by                    defendant to those persons and organizations and must permit the
       the probation officer for schooling, training, or other acceptable                  probation officer to confirm the defendant’s compliance with such
       reasons and must notify the probation officer at least ten days before              requirement and to make such notifications;
       any change in employment or within 72 hours of an unanticipated              15.    The defendant must follow the instructions of the probation officer
       change;                                                                             to implement the orders of the court, afford adequate deterrence from
                                                                                           criminal conduct, protect the public from further crimes of the
                                                                                           defendant; and provide the defendant with needed educational or
                                                                                           vocational training, medical care, or other correctional treatment in
                                                                                           the most effective manner.




CR-104 (docx 10/18)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                             Page 5 of 7
                Case 2:19-cr-00083-TJH Document 74 Filed 05/21/20 Page 6 of 7 Page ID #:811

 USA vs.      TRAVIS ELCONIN                                                     Docket No.:     CR 19-0083-TJH



      The defendant must also comply with the following special conditions (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C.
 § 3563(a)(7).

           Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                        States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement,
 with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan
 or open any line of credit without prior approval of the Probation Officer.

          The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
 proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts,
 including any business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 6 of 7
                Case 2:19-cr-00083-TJH Document 74 Filed 05/21/20 Page 7 of 7 Page ID #:812

 USA vs.      TRAVIS ELCONIN                                                    Docket No.:       CR 19-0083-TJH



                                                                    RETURN

I have executed the within Judgment and Commitment as follows:
  Defendant delivered on                                                                     to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
            Date                                                     Deputy Marshal




                                                                   CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Kiry K. Gray, Clerk, U.S. District Court


                                                              By
            Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



         (Signed)
                      Defendant                                                               Date




                      U. S. Probation Officer/Designated Witness                              Date




CR-104 (docx 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 7 of 7
